EXHIBIT 10.6

CHESAPEAKE BANK OF MARYLAND

EMPLOYMENT AGREEMENT

AS AMENDED AND RESTATED

THIS AGREEMENT (the “Agreement”), made the 30th day of September, 2020 by and
between CHESAPEAKE BANK OF MARYLAND, a federal savings bank (the “Bank”), and
Jodi L. Beal (“Executive”).

WHEREAS, Executive serves in as Executive Vice President, Chief Financial
Officer and Treasurer of the Bank (“Officer Positions”), and

WHEREAS, the Bank wishes to be assured of Executive’s continued services for the
term of this Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Bank during the term
of this Agreement on the terms and conditions set forth hereinafter.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

1. Employment. The Bank will employ Executive in the Officer Positions.
Executive will perform all duties and shall have all powers commonly incident to
her position, or which, consistent with his position, the Board of Directors of
the Bank (the “Board”) delegates to Executive. Executive also agrees to serve,
if elected, as an officer and/or director of any subsidiary or affiliate of the
Bank, including CBM Bancorp, Inc., the parent holding company of the Bank
(“CBM”), and to carry out the duties and responsibilities reasonably appropriate
to those offices.

2. Location and Facilities. The Bank will furnish Executive with the working
facilities and staff customary for executive officers with the titles and duties
set forth in Section 1 and as are necessary for her to perform her duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Bank, or at such other site or sites customary for such offices.

3. Term.

 

  a.

The term of this Agreement shall include: (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
ending on the second year anniversary of the Effective Date, plus (ii) any and
all extensions of the initial term made pursuant to this Section 3
(collectively, the “Term”).

 

  b.

Commencing on the first anniversary of the Effective Date and continuing on each
anniversary of the Effective Date thereafter, the disinterested members of the
Board may extend the Agreement Term for an additional year, so that the
remaining Term of the Agreement again becomes twenty-four (24) months, unless
Executive elects not to extend the Term of this Agreement by giving written



--------------------------------------------------------------------------------

  notice in accordance with’ Section 18 of this Agreement. The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement Term and will include the rationale and results
of its review in the minutes of its meeting. The Board will notify Executive
within sixty days after its annual review whether it has determined to extend
the Term of the Agreement.

 

  c.

Nothing in this Agreement shall mandate or prohibit a continuation of
Executive’s employment following the expiration of the Term of this Agreement.

4. Base Compensation.

 

  a.

For her services in the Officer Positions, the Bank agrees to pay Executive a
base salary at the rate of $125,000 per annum, payable in accordance with
customary payroll practices.

 

  b.

During the Term of this Agreement, the Board will review the level of
Executive’s base salary at least annually, based upon factors deemed relevant,
in order to determine Executive’s base salary through the remaining Term of the
Agreement.

5. Bonuses. Executive will participate in discretionary bonuses or other
incentive compensation programs that the Bank may sponsor or award from time to
time to senior management employees. Nothing paid to Executive under any such
plan or arrangement will be deemed to be in lieu of any other compensation to
which Executive is entitled under this Agreement.

6. Benefit Plans. Executive will participate in life insurance, medical, dental,
pension, profit sharing, retirement and other programs and arrangements that the
Bank may sponsor or maintain for the benefit of its employees, including
participation in comparable programs for its executive officers, including but
not limited to deferred compensation or supplemental retirement plans, executive
supplemental life insurance coverage, and reimbursement of cell phone expenses.

7. Vacations and Leave.

 

  a.

Executive may take vacations and other leave in accordance with the Bank’s
policy for senior executives, or otherwise as approved by the Board.

 

  b.

In addition to paid vacations and other leave, the Board may grant Executive a
leave or leaves of absence, with or without pay, at such time or times and upon
such terms and conditions as the Board, in its discretion, may determine.

8. Expense Payments and Reimbursements. The Bank will reimburse Executive for
all reasonable out-of-pocket business expenses incurred in connection with her
services under this Agreement upon substantiation of such expenses in accordance
with applicable policies of the Bank.

 

2



--------------------------------------------------------------------------------

9. Loyalty and Confidentiality.

 

  a.

During the Term of this Agreement, Executive will devote all her business time,
attention, skill, and efforts to the faithful performance of her duties under
this Agreement; provided, however, that from time to time and following written
notice to the Board, Executive may serve on the boards of directors of, and hold
any other offices or positions in, companies or organizations that will not
present any conflict of interest with the Bank or any of its subsidiaries or
affiliates, unfavorably affect the performance of Executive’s duties pursuant to
this Agreement, or violate any applicable statute or regulation. Executive will
not engage in any business or activity contrary to the business affairs or
interests of the Bank or any of its subsidiaries or affiliates.

 

  b.

Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.

 

  c.

Executive agrees to maintain the confidentiality of any and all information
concerning the operations or financial status of the Bank; the names or
addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Bank or its subsidiaries or affiliates to which she
may be exposed during the course of her employment. Executive further agrees
that, unless required by law or specifically permitted by the Board in writing,
she will not disclose to any person or entity, either during or subsequent to
her employment, any of the above-mentioned information which is not generally
known to the public, nor will she use the information in any way other than for
the benefit of the Bank.

10. Termination and Termination Pay. Subject to Section 11 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a.

Death. Executive’s employment under this Agreement will terminate upon her death
during the Term of this Agreement, in which event Executive’s estate will
receive payment of Executive’s base salary for a period of sixty (60) days
following such date of death in addition to payment for any and all compensation
accrued for all periods through the date of death.

 

  b.

Retirement. This Agreement will terminate upon Executive’s retirement in
accordance with the retirement benefit plan or plans in which she participates
pursuant to Section 6 of this Agreement or otherwise.

 

  c.

Disability.

 

  (i)

The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform her duties under this

 

3



--------------------------------------------------------------------------------

  Agreement and results in Executive becoming eligible for long-term disability
benefits under any long-term disability plans of the Bank (or, if no such plans
exist, that impairs Executive’s ability to substantially perform her duties
under this Agreement for a period of one hundred eighty (180) consecutive days).
The Board will determine whether or not Executive is and continues to be
permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that the Board reasonably believes to
be relevant. As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.

 

  (ii)

In the event of her Disability, Executive will no longer be obligated to perform
services under this Agreement. The Bank will pay Executive, as Disability pay,
an amount equal to one hundred percent (100%) of Executive’s rate of base salary
in effect as of the date of her termination of employment due to Disability. The
Bank will make Disability payments on a monthly basis commencing on the first
day of the month following the effective date of Executive’s termination of
employment due to Disability and ending on the earlier of: (A) the date she
returns to full-time employment at the Bank in the same capacity as she was
employed prior to her termination for Disability; (B) her death; or (C) the last
date of the Term of this Agreement had Executive’s employment not terminated by
reason of Disability; provided, however, in the event of subparagraph (C), such
Disability payments shall not be made for a period of less than twelve
(12) months. The Bank will reduce Disability payments by the amount of any
short- or long-term disability benefits payable to Executive under any other
disability programs sponsored by the Bank. In addition, during any period of
Disability payments from the Bank during Executive’s Disability, the Bank will
continue to provide Executive and her dependents, to the greatest extent
possible, with continued coverage under all benefit plans (including, without
limitation, retirement plans and medical, dental and life insurance plans) in
which Executive and/or her dependents participated prior to her Disability on
the same terms as if she had remained actively employed by the Bank.

 

  d.

Termination for Cause.

 

  (i)

The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate her employment at any time for “Cause.”
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause, except for already vested benefits.
Termination for Cause shall mean termination because of Executive’s:

 

4



--------------------------------------------------------------------------------

  (1)

Personal dishonesty;

  (2)

Incompetence;

  (3)

Willful misconduct;

  (4)

Breach of fiduciary duty involving personal profit;

  (5)

Intentional failure to perform stated duties;

  (6)

Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or

  (7)

Material breach of any provision of this Agreement.

 

  (ii)

Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless the Bank has delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of a majority of the entire membership of the
Board, at a meeting of the Board called and held for the purpose of finding that
(after reasonable notice to Executive and an opportunity for Executive to be
heard before the Board with counsel) Executive was guilty of the conduct
described above and specifying the particulars of this conduct.

 

  e.

Voluntary Termination by Executive. In addition to her other rights to terminate
under this Agreement, Executive may voluntarily terminate employment during the
Term of this Agreement upon at least sixty (60) days prior written notice to the
Board. Upon Executive’s voluntary termination, she will receive only her
compensation and vested rights and benefits through the date of her termination.
Following her voluntary termination of employment under this Section 10(e),
Executive will continue to be subject to the restrictions set forth in
Section 10(g) of this Agreement.

 

  f.

Without Cause or With Good Reason.

 

  (i)

In addition to termination pursuant to Sections 10(a) through 10(e), the Board
may, by written notice to Executive, immediately terminate her employment at any
time for a reason other than Cause (a termination “Without Cause”). Further,
Executive may, by written notice to the Board given at any time within ninety
(90) days following an event constituting “Good Reason,” as defined below
immediately terminate her employment effective following thirty (30) days after
such notice is given (a termination “With Good Reason”); provided, however, that
the Bank shall have thirty (30) days to cure the “Good Reason” condition, but
the Bank may waive its right to cure. Notwithstanding the foregoing, if such
condition constituting Good Reason is remedied within such thirty (30) day
period, the Bank shall not be required to pay the amount due to Executive as a
result of such termination With Good Reason and such termination With Good
Reason shall not be effective.

Subject to Section 11 of this Agreement, in the event of termination under this
Section 10(f), Executive will receive her base salary in effect as of her
termination date for a period of the remaining Term of the Agreement, but in no
event for less than twelve (12) months, (“Severance Period”) with such amount
paid in one lump sum within thirty (30) calendar days of her

 

5



--------------------------------------------------------------------------------

  termination date. Executive will also continue to participate in any
compensation and benefit plans of the Bank that provide medical, dental and life
insurance coverage, and payment equal to the additional cash bonus and
retirement benefits that would have been earned by Executive during the
Severance Period (or the date of death, if earlier), under terms and conditions
no less favorable than the most favorable terms and conditions provided to
senior executives of the Bank during the same period. If the Bank cannot provide
such coverage or participation because Executive is no longer an employee, the
Bank will provide Executive with comparable coverage on an individual policy
basis or the cash equivalent.

 

  (ii)

“Good Reason” exists if, without Executive’s express written consent, the Bank
materially breaches any of its obligations under this Agreement. Without
limitation, such a material breach will occur upon any of the following:

 

  (1)

A material reduction in, Executive’s responsibilities or authority in connection
with her employment with the Bank, including a requirement that Executive report
to any person other than the Bank’s President, Chief Executive Officer or
directly to the Board of Directors;

  (2)

Assignment to Executive of duties of a non-executive nature or duties for which
she is not reasonably equipped by her skills and experience;

  (3)

A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 11 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts
Executive was entitled to receive prior to the Change in Control;

  (4)

Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation, that is not applicable to other
similarly situated participants and to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;

  (5)

A requirement that Executive relocate her principal business office or her
principal place of residence outside of the area consisting of a thirty-five
(35) mile radius from the current main office of the Bank, or the assignment to
Executive of duties that would reasonably require such a relocation;

  (6)

Liquidation or dissolution of the Bank; or

  (7)

A material breach of this Agreement by the Bank.

 

  (iii)

Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans, programs or arrangements maintained by
the Bank as part of a good faith, overall reduction or elimination of such plans
or benefits, applicable to all participants in a

 

6



--------------------------------------------------------------------------------

  manner that does not discriminate against Executive (except as such
discrimination may be necessary to comply with law), will not constitute an
event of Good Reason or a material breach of this Agreement, provided that
benefits of the same type or to the same general extent as those offered under
such plans prior to the reduction or elimination are not available to other
officers of the Bank or any affiliate under a plan or plans in or under which
Executive is not entitled to participate.

 

  g.

Post-Employment Covenant Not to Compete or Interfere with Relationships and
Confidentiality.

Regardless of anything herein to the contrary, following a termination of
employment by the Bank or Executive pursuant to Section 10(e) or 10(f):

 

  i.

Executive’s obligations under Section 9(c) of this Agreement will continue in
effect; and

 

  ii.

During the period ending six (6) months following such termination of
employment, Executive will not serve as an officer, director or employee of any
bank holding company, bank, savings association, savings and loan holding
company, mortgage company, credit union or other financial institution that
offers products or services competing with those offered by the Bank from any
office within thirty-five (35) miles from the main office or any branch of the
Bank and, further, Executive will not interfere with the relationship of the
Bank, its subsidiaries or affiliates and any of their employees, agents, or
representatives; provided, however, the provisions of this subsection 10(g)(ii)
shall not apply in the event of such termination of employment following a
Change in Control as set forth at Section 11(b).

11. Termination in Connection with a Change in Control.

 

  a.

For purposes of this Agreement, a “Change in Control” means any of the following
events:

 

  (i)

There occurs a “Change in Control” of the Bank, as defined or determined by
either the Bank’s primary federal regulator or under regulations promulgated by
such regulator;

 

  (ii)

As a result of, or in connection with, any merger or other business combination,
sale of assets or contested election, the persons who were non-employee
directors of the Bank before such transaction or event cease to constitute a
majority of the Board of Directors of the Bank or any successor to the Bank;

 

  (iii)

The Bank transfers all or substantially all of its assets to another corporation
or entity which is not an affiliate of the Bank;

 

7



--------------------------------------------------------------------------------

  (iv)

The Bank is merged or consolidated with another corporation or entity and, as a
result of such merger or consolidation, less than sixty percent (60%) of the
equity interest in the surviving or resulting corporation is owned by the former
shareholders or depositors of the Bank; or

 

  (v)

The Bank sells or transfers more than a fifty percent (50%) equity interest in
the Bank to another person or entity which is not an affiliate of the Bank,
excluding a sale or transfer to a person or persons who are employed by the
Bank.

 

  b.

Termination. If within the period ending one year after a Change in Control,
(i) the Bank terminates Executive’s employment without Cause, or (ii) Executive
voluntarily terminates her employment With Good Reason, the Bank will, within
ten (10) calendar days of the termination of Executive’s employment, make a
lump-sum cash payment equal to 200% of Executive’s highest annual taxable
compensation as reported in Box-5 (Medicare Wages) of IRS Form W-2 for the most
recently completed three calendar years ended as of or immediately prior to the
effective date of such Change in Control. The cash payment made under this
Section 11(b) shall be made in lieu of any payment also required under
Section 10(f) of this Agreement because of Executive’s termination of
employment; however, Executive’s rights under Section 10(f) are not otherwise
affected by this Section 11.

 

  c.

In addition to the payments to be made in accordance with Section 11(b) herein,
for a period of twenty-four (24) months following the effective date of such
Termination of Employment following a Change in Control, whether resulting from
without Cause termination initiated by the Bank or With Good Reason initiated by
Executive, the Bank shall continue to provide Executive and her family with
participation under and reimbursement for the insurance premiums for
participation in the group medical and dental insurances as were provided and
paid for at the time of the termination of her employment with the Bank;
provided that, if at any time during such twenty-four (24) month period,
Executive becomes employed by another employer which provides one or more such
benefits, the Bank shall, immediately and from the date when such benefits are
made available to Executive by the successor employer, be relieved of its
obligation to provide such benefits to the extent such benefits are duplicative
of what is provided to Executive by Executive’s new employer. If the Bank cannot
provide the benefits set forth in this Section 11(c) because Executive is no
longer an employee and applicable rules and regulations prohibit the
continuation of such benefits in the manner contemplated, or it would subject
the Bank to penalties, then the Bank shall pay Executive a cash lump sum payment
reasonably estimated to be equal to the value of such benefits or the value of
the remaining benefits at the time of such determination. The cash payment shall
be made in a lump sum within thirty (30) days after the later of Executive’s
date of termination of employment or the effective date of the rules or
regulations prohibiting the benefits or subjecting the Bank to penalties.

 

8



--------------------------------------------------------------------------------

  d.

The provisions of Section 11 and Sections 13 through 25, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one (1) year following a Change in Control.

12. Indemnification and Liability Insurance.

 

  a.

Indemnification. The Bank agrees to indemnify Executive (and her heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which she may be involved by reason of her service as an officer
or director of the Bank or any of its subsidiaries or affiliates (whether or not
she continues to be an officer or director at the time of incurring any such
expenses or liabilities). Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in her capacity as an officer or director of the Bank or any
of its subsidiaries. Indemnification for expenses will not extend to matters
related to Executive’s termination for Cause. Notwithstanding anything in this
Section 12(a) to the contrary, the Bank will not be required to provide
indemnification prohibited by applicable law or regulation. The obligations of
this Section 12 will survive the Term of this Agreement by a period of six
(6) years.

 

  b.

Insurance. During the period for which the Bank must indemnify Executive, the
Bank will provide Executive (and her heirs, executors, and administrators) with
coverage under a directors’ and officers’ liability policy at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.

13. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Bank
will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, incurred by Executive in connection with
her successful enforcement of the Bank’s obligations under this Agreement.
Successful enforcement means the grant of an award of money or the requirement
that the Bank take some specified action: (i) as a result of court order; or
(ii) otherwise following an initial failure of the Bank to pay money or take
action promptly following receipt of a written demand from Executive stating the
reason that the Bank must make payment or take action under this Agreement.

 

9



--------------------------------------------------------------------------------

14. Limitation of Payments or Benefits Under Certain Circumstances.

 

  a.

If the payments and benefits pursuant to Section 11 of this Agreement, either
alone or together with other payments and benefits Executive has the right to
receive from the Bank, would constitute a “parachute payment” under Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), the payments and
benefits pursuant to Section 11 shall be reduced or revised, in the manner
determined by Executive, by the amount, if any, which is the minimum necessary
to result in no portion of the payments and benefits under Section 11 being
non-deductible to the Bank pursuant to Section 280G of the Code and subject
Executive to the excise tax imposed under Section 4999 of the Code. The Bank’s
independent public accountants will determine any reduction in the payments and
benefits to be made pursuant to Section 11; the Bank will pay for the
accountant’s opinion. If the Bank and/or Executive do not agree with the
accountant’s opinion, the Bank will pay to Executive the maximum amount of
payments and benefits pursuant to Section 11, as selected by Executive, that the
opinion indicates have a high probability of not causing any of the payments and
benefits to be non-deductible to the Bank and subject to the excise tax imposed
under Section 4999 of the Code. The Bank may also request, and Executive has the
right to demand that the Bank request, a ruling from the IRS as to whether the
disputed payments and benefits pursuant to Section 11 have such tax
consequences. The Bank will promptly prepare and file the request for a ruling
from the IRS, but in no event will the Bank make this filing later than thirty
(30) days from the date of the accountant’s opinion referred to above. The
request will be subject to Executive’s approval prior to filing; Executive shall
not unreasonably withhold her approval. The Bank and Executive agree to be bound
by any ruling received from the IRS and to make appropriate payments to each
other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which Executive may be entitled upon termination of employment other than
pursuant to Section 11 hereof, or a reduction in the payments and benefits
specified in Section 11, below zero. Notwithstanding the foregoing, nothing
herein shall preclude the CBM from making payments to Executive that are
non-deductible pursuant to Section 280G of the Code and subject Executive to the
excise tax imposed under Section 4999 of the Code.

 

  b.

Notwithstanding anything else in this Agreement to the contrary, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Section 409A of
the Code. For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by Executive after the date of termination (whether
as an employee or as an independent contractor) or the level of further services
performed is less than twenty (20) percent of the average level of bona fide
services in the thirty-six (36) months immediately preceding the termination.
For all purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii).
Notwithstanding the foregoing, this Section is not applicable in the event of
Executive’s termination for Cause.

 

10



--------------------------------------------------------------------------------

  c.

Notwithstanding the foregoing, if Executive is a “specified employee” (i.e., a
“key employee” of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Agreement is triggered due to Executive’s Separation from Service (other
than due to Disability or death), then solely to the extent necessary to avoid
penalties under Section 409A of the Code, no payment shall be made during the
first six (6) months following Executive’s Separation from Service. Rather, any
payment which would otherwise be paid to Executive during such period shall be
accumulated and paid to Executive in a lump sum on the first day of the seventh
month following such Separation from Service. All subsequent payments shall be
paid in the manner specified in this Agreement.

15. Injunctive Relief. Upon a breach or threatened breach of Section 10(g) of
this Agreement or the prohibitions upon disclosure contained in Section 9(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Bank shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Bank under this Agreement.

16. Successors and Assigns.

 

  a.

This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.

 

  b.

Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall not assign or delegate her rights or duties under this Agreement
without first obtaining the written consent of the Bank.

17. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

18. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or forty-eight (48) hours after mailing
at any general or branch United States Post Office, by registered or certified
mail, postage prepaid, addressed to the Bank at its principal business office
and to Executive at her home address as maintained in the records of the Bank.

19. No Plan Created by this Agreement. Executive and the Bank expressly declare
and agree that this Agreement was negotiated among them and that no provision or
provisions of this

 

11



--------------------------------------------------------------------------------

Agreement are intended to, or shall be deemed to, create any plan for purposes
of the Employee Retirement Income Security Act of 1974 (“ERISA”) or any other
law or regulation, and each party expressly waives any right to assert the
contrary. Any assertion in any judicial or administrative filing, hearing, or
process that an ERISA plan was created by this Agreement shall be deemed a
material breach of this Agreement by the party making the assertion.

20. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

21. Applicable Law. Except to the extent preempted by federal law, the laws of
the State of Maryland shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise.

22. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any one provision shall not affect the
validity or enforceability of the other provisions of this Agreement.

23. Headings. Headings contained in this Agreement are for convenience of
reference only.

24. Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, shall
replace all prior employment agreements between the parties, other than written
agreements applicable to specific plans, programs or arrangements described in
Sections 5, 6 and 7.

25. Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 25, this Section 25 shall
prevail.

 

  a.

The Bank’s Board of Directors may terminate Executive’s employment at any time,
but any termination by the Bank, other than termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 10(d)
of this Agreement.

 

  b.

If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended; and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.

 

  c.

If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

12



--------------------------------------------------------------------------------

  d.

If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

 

  e.

All obligations under this Agreement shall terminate, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution: (i) by the Comptroller of the Office of the
Comptroller of the Currency (OCC), or his or her designee, at the time the
Federal Deposit Insurance Corporation (FDIC) enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in
Section 13(e) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c),
or (ii) by the Comptroller of the OCC (or his or her designee) at the time the
Comptroller (or his or her designee) approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the Comptroller to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

  f.

Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

          CHESAPEAKE BANK OF MARYLAND          

By:

   

Date

      Joseph M. Solomon       President

 

          EXECUTIVE          

      

   

Date

     

Jodi L. Beal

     

 

14